Citation Nr: 0800510	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision in which the RO 
denied the veteran's claims for right and left knee 
disabilities.  In September 2004, the veteran filed a notice 
of disagreement (NOD), and the RO issued a statement of the 
case (SOC) in July 2005 and a supplemental SOC (SSOC) in 
September 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals), later in 
September 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the veteran has complained of left knee pain, there 
is no competent medical evidence that the veteran currently 
has a left knee disability; and there is no medical evidence 
or opinion of a medical nexus between a claimed left knee 
disability and the veteran's military service.

3.  As service connection for a left knee disability has not 
been established, there is no legal basis for a grant of 
service connection for a right knee disability as secondary 
to a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The claim for service connection for a right knee 
disability, as secondary to a left knee disability, is 
without legal merit.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

First addressing the secondary service-connection claim, the 
Board notes that the veteran has been furnished the legal 
authority governing this type of claim, and afforded 
opportunity to provide information and evidence pertinent to 
the claim.  Further, it appears that all evidence pertinent 
to the claim is of record.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant in connection with this claim.  As 
will be explained below, the claim for secondary service 
connection lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim of service connection for a left knee 
disability, the Board notes that, in a July 2003 pre-rating 
letter, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  This letter notified the veteran to send in enough 
information about records so that the RO could request them 
from the agency or person who has them.  However, the RO also 
advised the veteran that it was his responsibility to support 
his claims with appropriate evidence.  The RO also indicated 
that, if he had any additional evidence that he would like 
considered in connection with this case, that he should 
submit it to the RO within 30 days but that he could take up 
to one year to submit such evidence.  Clearly, this notice 
meets Pelegrini's content of notice requirements, as well as 
the VCAA's timing of notice requirements.  

While the appellant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations, on these facts, the 
RO's omission in this regard is not shown to prejudice the 
appellant.  Because the Board's decision herein denies each 
of the veteran's claims for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, and the report of a VA 
examination.  In response to a July 2005 request from the 
veteran's representative, the RO obtained a copy of report of 
the VA August 2004 x-rays of the left knee.  Also of record 
and considered in connection with the claims are the 
veteran's written statements and those of his representative, 
submitted on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the claimant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering each claim on appeal in light of the above-noted 
legal authority, the Board finds that the record does not 
provide a basis for establishing service connection for 
either claimed disability.

A.  Left Knee

The veteran asserts that service connection is warranted for 
a left knee disability which he claims is the result of an 
April 1968 in-service injury.

The veteran's service treatment records confirm that he 
twisted, and fell on, his left knee while running to catch a 
subway on April 15, 1968.  He was treated at the Chelsea, 
Massachusetts Naval Hospital.  On examination, there was mild 
swelling of the left knee with tenderness on the medial 
aspect and a small area of ecchymosis over the medial femoral 
condyle.  However, range of motion of the knee was within 
normal limits and x-rays revealed no significant abnormality.  
The diagnosis was medial collateral ligament strain of the 
left knee.  The veteran was given a cylinder cast for one 
week.  Following removal of the cast, range of motion and 
quadriceps strengthening exercises were started.  On re-
examination a month later, the veteran was asymptomatic.  
Range of motion was normal and there was no tenderness noted.  
The veteran was discharged as fit to full duty.  Service 
treatment records show no complaints or diagnosis of, or 
treatment for, a right knee disability.  On additional 
physical examination for a transfer performed in July 1969, 
the veteran was found physically qualified.  Clinical 
findings for the veteran's lower extremities were noted as 
normal on his October 1969 separation examination report.

On VA examination in August 2004, the veteran reported that 
after his discharge from service, he worked in the Department 
of Public Works for the Town of Dedham for 26 years.  He did 
not complain of any right knee problems.  In 2000, the 
veteran suffered an industrial accident and injured his left 
shoulder and underwent arthroscopic surgery at the New 
England Baptist Hospital, where he is still  receiving 
treatment for his left shoulder.  The examiner indicated 
that, recently, the veteran had complained of some recurrent 
pains in his left knee with athletic involvement and heavy 
walking or running.  The veteran reported that he had had no 
recent x-rays of his left knee nor had he had any treatment 
for his left knee.  X-rays of the left knee revealed no 
significant or minor abnormality.  

Following examination, the diagnoses included a service-
connected injury to the left knee in 1968, which was 
diagnosed as a strain of the medial collateral ligament.  The 
examiner added that, following treatment at the Chelsea Naval 
Hospital and removal of the cast, the veteran had very little 
symptomatology and returned to full active duty.  The 
examiner noted that the veteran has occasional pain in his 
left knee with relief from simple analgesics.  The range of 
motion of his left knee was essentially normal with no 
evidence of instability or ligamentous injury.  No diagnosis 
of a current left knee disability was given even after the 
examiner's review of the x-rays.  

Although the veteran has complained of episodic left knee 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, there is no medical evidence that veteran has a current 
left knee disability.  On examination, the range of motion of 
his left knee was essentially normal with no evidence of 
instability or ligamentous injury, and the examiner noted 
that x-rays of the left knee revealed no significant or minor 
abnormality.  

The Board also points out that, even if there were x-rays 
findings indicating a current left knee disability, the claim 
still have to be denied in the absence of any medical 
evidence whatsoever of a nexus between any such current 
problems and service.  Significantly, neither the veteran nor 
his representative has identified or alluded to such medical 
evidence or opinion.  The Board also points out that the 
passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran and by his 
representative, on his behalf.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to either the 
nature or etiology of the veteran's left knee complaints have 
no probative value.  This is particularly so here, where even 
the veteran, himself, has reported that he has not sought 
treatment for his left knee pains which started recently and 
are generally associated with physical exertion.

In reaching the decision to deny the claim for service 
connection for a left knee disability, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.	Right Knee 

In seeking service connection for a right knee disability, 
the veteran and his representative have consistently asserted 
that this disability is secondary to his claimed left knee 
disability.

However, in view of the Board's decision denying service 
connection for a left knee disability, as noted above, there 
is no legal basis for granting service connection for a right 
knee disability as secondary to a left knee disability.  
Where, as here, service connection for the primary disability 
has been denied, the veteran cannot establish entitlement to 
service connection, pursuant to 38 C.F.R. § 3.310(a), for a 
secondary condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for a right knee disability as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability, claimed as 
secondary to a left knee disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


